      Case 2:19-cv-00337 Document 18 Filed on 05/29/20 in TXSD Page 1 of 2
                                                                                United States District Court
                                                                                  Southern District of Texas

                                                                                     ENTERED
                                                                                     May 29, 2020
                          UNITED STATES DISTRICT COURT
                                                                                  David J. Bradley, Clerk
                           SOUTHERN DISTRICT OF TEXAS
                             CORPUS CHRISTI DIVISION

FAUSTINO OVALLE,                              §
                                              §
         Petitioner,                          §
                                              §   CIVIL ACTION NO. 2:19-CV-337
v.                                            §
                                              §
LORIE DAVIS,                                  §
                                              §
         Respondent.

        ORDER ADOPTING MEMORANDUM AND RECOMMENDATION

        Before the Court is Magistrate Judge Jason Libby’s Memorandum and

Recommendation (M&R). (D.E. 16). The M&R recommends that the Court grant

Respondent’s motion to dismiss (D.E. 14) and dismiss Petitioner’s petition for writ of

habeas corpus as time barred. (D.E. 16, p. 1). The M&R also recommends that the Court

deny Petitioner a certificate of appealability. (D.E. 16, p. 1); see 28 U.S.C. § 2253(c).

        The parties were provided proper notice of, and the opportunity to object to, the

Magistrate Judge’s M&R. See 28 U.S.C. § 636(b)(1); FED. R. CIV. P. 72(b); General Order

No. 2002-13. Petitioner timely filed objections to the M&R. (D.E. 17). Having carefully

reviewed the proposed findings and conclusions of the M&R, the record, the applicable

law, and having made a de novo review of the portions of the M&R to which Petitioner’s

objections were directed, 28 U.S.C. § 636(b)(1), the Court OVERRULES Petitioner’s

objections (D.E. 17). Accordingly, the Court:

     (1) ADOPTS the M&R in its entirety (D.E. 16).

     (2) Respondent’s motion to dismiss (D.E. 14) is GRANTED.
1/2
      Case 2:19-cv-00337 Document 18 Filed on 05/29/20 in TXSD Page 2 of 2



  (3) Petitioner’s petition for writ of habeas corpus (D.E. 1) is DISMISSED as time

       barred for failure to timely file a federal application for habeas corpus relief pursuant

       to 28 U.S.C. § 2244(d)(1)(A).

  (4) A certificate of appealability is DENIED pursuant to 28 U.S.C. § 2253(c).

  (5) The Clerk of Court is ORDERED to administratively CLOSE this case.



              SIGNED and ORDERED this 29th day of May 2020.



                                                   DAVID S. MORALES
                                                   UNITED STATES DISTRICT JUDGE




2/2
